It seems unnecessary to state the nature of the suit, the trial of which resulted in the withdrawal of the case from the jury and a directed verdict for appellee.
The record is not accompanied by any statement of facts.
The appeal is presented upon seven points of error to the effect that the court erred in withdrawing the case from the jury and directing a verdict for appellee; in holding that there was no controverted issue of fact for the jury, and that appellants failed to prove the material allegation in their petition or to adduce any evidence of negligence or malicious conduct of appellee, or that appellee breached her contract with appellants, or that appellants had suffered any mental anguish.
Obviously each of those contentions can be tested on this appeal only by the evidence adduced or omitted upon the trial, and as there is no statement of facts before it this Court is without power to pass upon the merits of the points presented, which must be accordingly overruled; and as no fundamental error is apparent in the transcript of the record, the judgment must be affirmed. 3 Tex.Jur. p. 551 et seq., §§ 387, 388, 389, and authorities there cited.
It is so ordered.